Citation Nr: 0720358	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to July 
1974.  The appellant is claming benefits as the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied entitlement to service 
connection for cause of death and entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  According to the official death certificate, the veteran 
died on December 23, 2005.  The immediate cause of death is 
listed as colon cancer with liver metastases listed as an 
underlying cause of death.  

2.  At the time of his death, service connection was 
established for psoriasis of the arms and knees, rated as 10 
percent disabling, and residuals of a fracture to the radial 
head of the right elbow, rated as noncompensable (zero 
percent).  Both disability ratings were made effective from 
August 1, 1974.  

3.  The veteran had military service in Vietnam; therefore, 
his exposure to herbicides is presumed.  

4.  No competent medical evidence has been submitted which 
demonstrates that the veteran's death was caused by an 
illness or disease incurred in or aggravated by service, to 
include as secondary to herbicide exposure.

5.  The competent and probative evidence of record 
preponderates against a finding that the veteran's colon 
cancer with liver metastases was manifested during his 
military service or within one year after he was discharged 
from service.  

6.  At the time of his death, the veteran had not been rated 
totally disabled for 10 continuous years immediately 
preceding his death, nor was the veteran rated totally 
disabled continuously after his discharge from service in 
July 1974 for a period of not less than 5 years immediately 
preceding death.  The veteran was not a former prisoner of 
war.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to have been related to his military service, to include as 
due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 1310, 1311, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 
(2006).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2006, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her 
claims and its duty to assist her in substantiating her 
claims under the VCAA.  The January 2006 letter informed the 
appellant that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration.  
She was advised that it was her responsibility to send 
medical records showing the veteran died in service or that 
he died from a service-connected injury or disease.  The 
January 2006 letter also specifically asked the appellant to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

With respect to the issue of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318, the Board notes that the appellant 
was not specifically informed of the types of evidence needed 
to substantiate a claim when the veteran died from a non-
service-related disability.  As noted above, any defect in a 
VCAA notice is presumed prejudicial.  However, in this case, 
the essential fairness of the adjudication has not been 
affected because, as discussed below, entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 cannot be granted as a 
matter of law.  See Sanders, supra.  

As such, the Board finds that the content of the January 2006 
letter provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
advised of her opportunities to submit additional evidence.  
Subsequently, an SOC dated in September 2006 provided her 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  In addition, it appears 
that all obtainable evidence identified by the appellant 
relative to her claims has been obtained and associated with 
the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the RO's communications with the 
appellant did not specifically comport with the Court's 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  However, the Board 
finds there can be no possibility of any prejudice to the 
claimant in proceeding with the present decision given that 
the claims herein are being denied and no effective date will 
be assigned.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including malignant tumors, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

According to the official certificate of death, the veteran 
died on December 23, 2005 from colon cancer with liver 
metastases.  At the time of the veteran's death, service 
connection had been established for psoriasis of the arms and 
knees, rated as 10 percent disabling, and residuals of a 
fracture to the radial head of the right elbow, rated as 
noncompensable (zero percent).  Both disability ratings were 
made effective from August 1, 1974.  

Prior to his death, the veteran sought entitlement to service 
connection for colon cancer and lung cancer, both secondary 
to herbicide exposure.  However, in a rating decision dated 
in October 2004, the RO denied entitlement to service 
connection for invasive colonic cancer with liver metastasis, 
finding that, although the medical evidence showed treatment 
for colon cancer, there was no indication that his disability 
was incurred in service and colon cancer is not one of the 
diseases for which presumptive service connection was 
available as secondary to herbicide exposure.  Similarly, in 
November 2005, the RO denied service connection for 
metastatic carcinoma involving the lung because, although 
lung cancer is one of the diseases subject to presumptive 
service connection as secondary to herbicide exposure, the 
medical evidence showed his lung cancer was metastatic from 
his primary diagnosis of colon cancer.  

The appellant contends that service connection for cause of 
death is warranted because the veteran was exposed to 
herbicides during military service, and that such exposure 
caused the colon cancer that caused his death and his lung 
cancer which contributed to his death.  
The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2006).  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or a similar herbicide.  See McCartt v. West, 12 Vet. App. 
164 (1999).  These regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 8, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.309(e) (2005) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.  

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that, based upon extensive 
scientific research, a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not 
be extended beyond specific disorders.  See e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure, or for death caused thereby, by showing 
two elements.  First, it must be shown the veteran served in 
the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2006); 38 C.F.R. § 3.307(a)(6) 
(2006).  Second, the veteran must have been diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or a nexus to service is established otherwise.  See Brock, 
10 Vet. App. at 162.

In this case, the veteran's service records show that his 23 
years of active duty included service in Vietnam as he was 
awarded the Vietnam Service Medal with three bronze service 
stars and the Republic of Vietnam Campaign Medal.  There is 
no affirmative evidence of record showing the veteran was not 
exposed to herbicides in service; therefore, his exposure to 
herbicides is presumed.  

The Board notes, however, that the veteran's colon cancer 
with liver metastases is not one of the disabilities for 
which presumptive connection is available based upon 
herbicide exposure.  As noted above, the Secretary of 
Veterans Affairs has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Accordingly, the veteran's unfortunate death from 
colon cancer with liver metastases is not entitled to a 
presumption of service connection under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6), given his specific diagnosis.

The Board has considered whether the appellant's claim can be 
granted by competent evidence which shows his colon cancer 
with liver metastases was directly related to his military 
service.  See Combee, supra; Brock, supra.  In this regard, 
the Board notes the veteran's service medical records (SMRs) 
are negative for any complaints, treatment, or findings 
related to a colon or liver disorder, and the first time the 
veteran was shown to have a colon or liver disorder after 
service is in April 2004, which is 30 years after he was 
separated from service.  In addition, there is no medical 
evidence of record that relates the veteran's colon cancer 
with liver metastases to his military service in general, or 
his exposure to herbicides specifically.  In fact, the only 
evidence that relates the veteran's colon cancer to his 
military service is the appellant's own statements.  The 
Board does not doubt the appellant sincerely believes the 
veteran's colon cancer was related to his exposure to 
herbicides; however, there is no indication the appellant has 
the requisite knowledge of medical principles that would 
permit her to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
finds there is no basis to award service connection for cause 
of death either on a direct basis or under the one-year 
presumption for malignant tumors.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. § 3.307, 3.309(a).  

The Board does note the appellant's contention that the 
veteran's death was related to his military service because, 
in addition to colon cancer with liver metastases, he 
suffered from lung cancer that was also caused by his in-
service herbicide exposure.  In this context, the Board notes 
lung cancer is subject to presumptive service connection 
based upon herbicide exposure under the law.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2006).  In evaluating the 
appellant's contention, the Board notes that the medical 
evidence indeed shows that the veteran's colon cancer had 
metastasized to his lungs and lymph nodes.  However, as noted 
above, the veteran's death certificate lists only colon 
cancer due to liver metastases as his cause of death, and 
competent evidence, to include medical records or statements 
from medical professionals, of other causes of death has not 
been submitted.  Therefore, the Board cannot find that any 
other illness caused or substantially contributed to the 
veteran's death.  Regardless, even if the Board were to 
assume the veteran's lung cancer had contributed to his 
death, service connection for lung cancer had not been 
established at the time of his death and there is no 
competent medical evidence of record showing that the 
veteran's lung cancer was directly related to his in-service 
herbicide exposure.  The Board does note the record contains 
statements from Drs. P.D.G. and A.E.F., dated in August and 
November 2005, respectively, which suggest the veteran's lung 
cancer is his primary diagnosis.  However, after careful 
review of the evidence, the Board finds the preponderance of 
the competent and most probative evidence of record shows 
that his lung cancer was a progression of his colon cancer 
and not his primary diagnosis.  See private medical records 
dated April 2004, July and August 2005, and October 2005.  
Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent and 
probative evidence to warrant a favorable decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the veteran's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  DIC Benefits

The appellant is also claiming entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  Even 
if the veteran's death was not due to a service-connected 
disability, DIC benefits are payable to a surviving spouse 
where it is shown that the veteran's death was not the result 
of willful misconduct, and he (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death; (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22 (2006).  

As noted, at the time of the veteran's death, service 
connection was established for psoriasis of the arms and 
knees, rated as 10 percent disabling, and residuals of a 
fracture to the radial head of the right elbow, rated as 
noncompensable (zero percent).  Both disability ratings were 
made effective from August 1, 1974.  

Based upon the foregoing, it is clear that the veteran had 
not been rated totally disabled for a continuous 10 year 
period prior to his death, or that he was continuously rated 
totally disabled for a period of not less than five years 
from the date of his discharge from active duty.  In 
addition, there is no evidence showing the veteran was a 
former prisoner of war.  

Furthermore, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling within the meaning of the law because none of the 
circumstances specified in 38 C.F.R. § 3.22(b), under which a 
veteran might have been entitled to receive compensation but 
was not in receipt thereof, is shown or alleged in this case.  
Clear and unmistakable error in the October 2004 or November 
2005 rating decisions has not been alleged or demonstrated; 
additional service department records have not been 
submitted; and the veteran did not have service-connected 
disability rated as totally disabling with compensation being 
withheld.  38 C.F.R. § 3.22(b).

In view of the foregoing, the Board finds that entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is not warranted in 
this case.  The Court has held that, when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the 
section 1318 issue in this case, the benefit-of-the-doubt 
rule is not for application, and the appeal must be denied.  


ORDER

Entitlement to service connection for cause of death is 
denied.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


